        Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 1 of 7. PageID #: 1




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO

 ROXANNE SELLARDS,                                  Case No. 1:20-cv-2676
                              Plaintiff,            (JUDGE ______)
        -vs-
                                                    NOTICE OF REMOVAL
 ASSET ACCEPTANCE, LLC., et al.                     PURSUANT TO 28 U.S.C. § 1331
                                                    (FEDERAL QUESTION
                              Defendant.
                                                    JURISDICTION)




                                NOTICE OF REMOVAL

       To:     The Clerk and Honorable Judges of the United States District Court
               Northern District of Ohio.

       PLEASE TAKE NOTICE that Defendants MIDLAND CREDIT MANAGEMENT,

INC. (“MCM”), ASSET ACCEPTANCE, LLC (“Asset”), ENCORE CAPITAL GROUP, INC.

(“Encore”), KIMBERLY A. KLEMENOK (“Klemenok”), and NEVENKA PAVLOVIC

(“Pavlovic”) (collectively “Defendants”) without waiving the right to assert any defenses

– including, without limitation, to challenge personal jurisdiction – file this Notice of

Removal (“Notice”) in accordance with 28 U.S.C. §§ 1441 and 1446 to remove this action

from the Court of Common Pleas, sitting in Lake County, Ohio, to this Court, based upon

federal question jurisdiction under 28 U.S.C. § 1331. As grounds for removal, Defendants

state as follows:

 I.    THE STATE COURT ACTION

       1.      On October 20, 2020, Plaintiff Roxanne Sellards (“Plaintiff”) filed a putative

class action complaint captioned Roxanne Sellards v. Asset Acceptance, LLC, et al., Case

No. 20CV001369, against Defendants in the Lake County, Ohio Court of Common Pleas

(“State Court Action”). Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the
        Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 2 of 7. PageID #: 2




summons, complaint (“Complaint”), and all process, pleadings, and orders served upon

Defendants in the State Court Action are attached hereto as Exhibit A.

       2.     Plaintiff alleges, among other things, that Defendants violated the federal

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (See Complaint at Count II,

¶¶ 74-79). Plaintiff seeks, inter alia, actual damages, statutory damages, and attorney’s

fees and costs. See Plaintiff’s Complaint at ¶¶ 112-13 and Prayer for Relief.

       3.     Defendants dispute Plaintiff’s allegations, believe Plaintiff’s Complaint

lacks merit, and deny Plaintiff has been harmed in any way.

       4.     Asset was served with the State Court Action Summons and Complaint via

certified mail on November 5, 2020. See Exhibit A.

       5.     MCM was served with the State Court Action Summons and Complaint via

certified mail on November 6, 2020. See Exhibit A.

       6.     Klemenock was served with the State Court Summons and Complaint via

certified mail on November 9, 2020. See Exhibit A.

       7.     Pavlovic was served with the State Court Summons and Complaint via

certified mail on November 9, 2020. See Exhibit A.

       8.     Encore was served with the State Court Summons and Complaint via

certified mail on November 11, 2020. See Exhibit A.

       9.     This Notice is filed within thirty (30) days of each of the Defendants’ date of

service, and, therefore, is timely pursuant to 28 U.S.C. § 1446(b).

       10.    No further proceedings have been had in the State Court Action in relation

to Plaintiff’s complaint.




                                             2
        Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 3 of 7. PageID #: 3




 II.   REMOVAL IS PROPER BASED ON FEDERAL QUESTION
       JURISDICTION PURSUANT TO 28 U.S.C. § 1331

       11.    The above-described action is a civil action for which this Court has original

jurisdiction under the provisions of 28 U.S.C. § 1331 and is one that may be removed to

this Court by Defendants pursuant to 28 U.S.C. § 1441. Specifically, the Court has federal

question jurisdiction pursuant to 28 U.S.C. § 1331 as Count Two of the Complaint arises

under alleged violations of a federal statute, the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq.

       12.    Federal district courts have original jurisdiction in actions “arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. An action

“arises under” the federal law within the meaning of 28 U.S.C. § 1331 if federal law either

creates the cause of action or the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law. Franchise Tax Board v. Construction

Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983). A civil action founded on a claim

based on a federal statute may be removed regardless of the citizenship of the parties. See

Harper v. AutoAlliance Int'l, Inc., 392 F.3d 195, 200-01 (6th Cir. 2004).

       13.    This Court has original jurisdiction of Plaintiff’s second cause of action

because it “arises under” a federal statute – 15 U.S.C. § 1692 et seq., which is known as

the Fair Debt Collection Practices Act.

III.   SUPPLEMENTAL JURISDICTION

       14.    “[I]n any civil action of which the district courts have original jurisdiction,

the district courts shall have supplemental jurisdiction over all other claims that are so

related to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” 28 U.S.C.



                                             3
        Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 4 of 7. PageID #: 4




§ 1367(a). The Supreme Court has noted that the supplemental jurisdiction statute

“applies with equal force to cases removed to federal court as to cases initially filed there;

a removed case is necessarily one ‘of which the district courts . . . have original

jurisdiction’ . . . .” City of Chicago v. International College of Surgeons, 522 U.S. 156, 165

(1997). Although one of several claims does not “arise under” federal law, removal is still

appropriate if that claim is transactionally related (i.e. “supplemental”) to at least one

substantial federal claim. Zuniga v. Blue Cross & Blue Shield of Michigan, 52 F.3d 1395,

1399 (6th Cir. 1995). A single case exists in the constitutional sense whenever the state

and federal claims arise from a “common nucleus of operative facts” such that plaintiff

“would ordinarily be expected to try them all in a single judicial proceeding.” United Mine

Workers v. Gibbs, 383 U.S. 715, 725 (1966).

       15.    Here, all of Plaintiff’s causes of action arise out of the same nucleus of

operative facts—that is, the alleged collection activity purportedly was in violation of a

class action settlement agreement. See e.g., Ex. A, Complaint at ¶¶ 40-50, 67-68, 81-83,

88-90, 94, 98, 102-104, 108. Thus, under 28 U.S.C. § 1367, supplemental jurisdiction of

Plaintiff’s remaining claims is appropriate. See Watts v. Enhanced Recovery Corp., No.

10-CV-02606-LHK, 2010 U.S. Dist. LEXIS 95708, at *6-7 (N.D. Cal. Sep. 1, 2010) (where

federal jurisdiction existed under the Fair Debt Collection Practices Act, the district court

had supplemental jurisdiction over remaining state law claims); see also Turner v.

Lerner, Sampson & Rothfuss, 776 F. Supp. 2d 498, 503 (N.D. Ohio 2011).

IV.    VENUE IS PROPER IN THIS COURT

       16.    The place where the State Court Action was filed, the Court of Common

Pleas for Lake County, Ohio, is located within the Northern District of Ohio – Eastern




                                              4
        Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 5 of 7. PageID #: 5




Division. 28 U.S.C. § 84(c)(2). This Notice of Removal is therefore properly filed in this

Court pursuant to 28 U.S.C. § 1441(a).

V.     ALL DEFENDANTS CONSENT TO THIS REMOVAL

       17.      Generally, all defendants who have been properly joined and served must

join in or consent to the removal of the action. 28 U.S.C § 1446(b)(2)(A). In the Sixth

Circuit, a notice of removal is effective without individual consent of each defendant, so

long as at least one attorney of record signs the notice verifying that the remaining

defendants consent to removal. See Harper v. AutoAlliance Int'l, Inc., 392 F.3d 195, 201-

02 (6th Cir. 2004; see also City of Cleveland v. Deutsche Bank Tr. Co., 571 F. Supp. 2d

807, 815 (N.D. Ohio 2008).

       18.      All   named   Defendants    Asset   Acceptance,    LLC,   Midland    Credit

Management, Inc., Encore Capital Group, Inc., Kimberly A. Klemenok, and Nevenka

Pavolvic are joining this Notice of Removal. Undersigned counsel for Defendants hereby

certifies that all Defendants consent to the removal of this action.

VI.    DEFENDANTS HAVE SATISFIED 28 U.S.C. § 1446

       19.      Pursuant to 28 U.S.C. § 1446(a), this Notice is accompanied by true and

correct copies of all process, pleadings, and orders served upon Defendants in the State

Court Action.

       20.      As set forth above, this Notice is both timely and proper under 28 U.S.C.

§ 1446(b).

       21.      Pursuant to 28 U.S.C. § 1446(d), Defendants will give written notice of this

removal to Plaintiff and shall file a copy of this Notice with the Clerk of the Lake County

Court of Common Pleas, which shall effect the removal and the State Court Action shall



                                              5
          Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 6 of 7. PageID #: 6




proceed no further. (A true and accurate copy of Notice of Filing Notice of Removal is

attached hereto as Exhibit B).

       22.     No previous application has been made for the relief requested in this

Notice.

       23.     WHEREFORE, Defendants remove this action, now pending in Lake

County Court of Common Pleas, for the State of Ohio, to this Court for all purposes,

including trial. If any question arises as to the propriety of the removal of this action,

Defendants respectfully request the opportunity to present a brief and oral argument in

support of their position that this case is removable.




                                                 Respectfully submitted,

                                                 /s/ H. Toby Schisler
                                                 H. Toby Schisler, Esq. (0068306)
                                                 DINSMORE & SHOHL, LLP
                                                 255 East Fifth Street, Suite 1900
                                                 Cincinnati, Ohio 45202
                                                 Phone: (513) 977-8200
                                                 Fax:    (513) 977-8141
                                                 toby.schisler@dinsmore.com
                                                 Counsel for Defendants Asset
                                                 Acceptance, LLC, Midland Credit
                                                 Management, Inc., Encore Capital
                                                 Group, Inc., Kimberly A. Klemenok,
                                                 and Nevenka Pavlovic




                                             6
             Case: 1:20-cv-02676-SO Doc #: 1 Filed: 12/01/20 7 of 7. PageID #: 7




                               CERTIFICATE OF SERVICE

         I hereby certify that a true and accurate copy of the foregoing Notice of Removal

was served upon the following via e-mail and the Court’s CM/ECF filing system on

December 1, 2020.

                        Anand N. Misra
                        The Misra Law Firm, LLC
                        3695 Green Road, Suite 100
                        Beachwood, Ohio 44122
                        Ph: (216) 752-3330
                        misraan@misralaw.com

                        Robert S. Belovich
                        Robert S. Belovich, Attorney, LLC
                        8227 Brecksville Road, Suite 201
                        Ph: (440) 503-8779
                        Rsb@belovichlaw.com

                        Counsel for Plaintiff


                                                  /s/ H. Toby Schisler




17158552.1

                                              7
